Citation Nr: 1645128	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  14-04 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for a thoracic strain with degenerative disc disease and intervertebral disc syndrome at L1-L2, nerve root, and radiculopathy of the right lower extremity.

2.  Entitlement to an initial evaluation in excess of 10 percent for fecal incontinence.

3.  Entitlement to an initial evaluation in excess of 10 percent for recurrent right ankle sprain.  

4.  Entitlement to an initial evaluation in excess of 10 percent for right knee medial collateral ligament strain.
  
5.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected back disability.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 2007 to April 2010 in the United States Army.  He also served in the United States Army Reserve from April 2006 to January 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In the June 2010 rating decision, the RO, in relevant part, granted service connection for intervertebral disc syndrome (IVDS) with degenerative arthritis changes, thoracic strain with degenerative disc disease, and lumbar degenerative disc disease L1-L2 with nerve root (also claimed as upper back pain between shoulders).  The RO assigned a 40 percent evaluation effective from April 16, 2010.  The RO also granted service connection for radiculopathy of the left lower extremity and assigned a 20 percent evaluation effective from April 16, 2010.  

Prior to expiration of the appeal period, additional private medical records were associated with the claims file in December 2010.  Accordingly, the Board finds that the June 2010 rating decision did not become final because new and material evidence was received within one year of issuance of the rating decision.  38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Therefore, the claim for an increased evaluation for a back disability stems from the June 2010 rating decision.

In the December 2012 rating decision, the RO, in relevant part, granted service connection for right knee medial collateral ligament strain, recurrent right ankle sprain, and fecal incontinence, and assigned separate 10 percent evaluations for each disability effective from April 16, 2010.  The RO also continued a 40 percent evaluation for the Veteran's service-connected back disability and denied service connection for erectile dysfunction.  

The Board notes that the Veteran also filed a notice of disagreement (NOD) with the June 2010 rating decision regarding the evaluation assigned for his service-connected radiculopathy of the left lower extremity.  However, he did not perfect that appeal following the issuance of the December 2012 statement of the case.  Rather, he limited his appeal to the issues listed on the title page.  Therefore, that issue is not on appeal, and no further consideration is necessary.   

Furthermore, the Veteran filed a NOD with the June 2010 rating decision regarding the evaluation assigned for his service-connected migraine headaches asserting that a 30 percent evaluation was warranted.  See January 2011 NOD.  In a December 2012 rating decision, the RO increased the evaluation assigned to 30 percent effective from April 16, 2010.  The RO specifically noted that the determination was considered a full grant of the benefit sought on appeal, and the Veteran has not expressed further disagreement with the award.  Based on the foregoing and the Veteran's clear intent to limit his appeal, the Board finds that the AOJ's grant of the 30 percent evaluation constitutes a full award of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 39-39 (1993).  Therefore, the issue is no longer in appellate status, and no further consideration is necessary.  

The Board also notes that the Veteran's claim for a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) was separately adjudicated.  In a December 2014 rating decision, the RO granted TDIU effective from June 22, 2014, and the Veteran did not appeal the effective date assigned.  The RO subsequently proposed to discontinue TDIU; however, in an August 2016 rating decision, the RO continued entitlement to TDIU.  Although a claim for TDIU is considered part of an increased rating claim when such claim is raised by the record, a claim for TDIU may also be pursued as a separate claim, as in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, given the specific procedural background in this case, a claim for TDIU prior to June 22, 2014, is not deemed to be a component of the current appeal.

The Board notes that additional VA medical records have been associated with the claims file since the January 2014 statement of the case.  However, as discussed below, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records on remand.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  

The issue of entitlement to service connection for a sleep disorder, to include as secondary to the service-connected back disability, has been raised by the record in a January 2011 claim, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the issue, and the matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Regarding the issue of entitlement to an increased evaluation for the service-connected back disorder with right lower extremity radiculopathy, the Veteran was most recently afforded a VA examination in September 2014.  Thereafter, the Veteran indicated that his back disorder and associated radiculopathy had increased in severity.  See, e.g., April 2016 statement in support of claim.  Therefore, the Board finds that a VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected back disorder and associated right lower extremity radiculopathy.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Moreover, the Board notes that a claimant can be rated separately for different manifestations of the same disability, where "none of the symptomatology for any one of [the] conditions is duplicative of or overlapping with the symptomatology of the other two conditions," and that such combined ratings do not constitute pyramiding prohibited by 38 C.F.R. § 4.14.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Therefore, the AOJ should consider whether all manifestations of the Veteran's back disability are appropriately rated, to include whether a separate disability rating is warranted for any right lower extremity radiculopathy.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Regarding the issues of entitlement to increased evaluations for the service-connected recurrent right ankle sprain and right knee medial collateral ligament strain, the Veteran was afforded VA examinations in connection with his claims in November 2012.  Since that time, the United States Court of Appeals for Veterans Claims issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016) that renders the examinations inadequate.  In particular, the Board notes that the examiners did not assess the range of motion for the Veteran's knees and ankles in passive motion, weight-bearing, and nonweight-bearing settings.  Therefore, a remand is required to obtain fully adequate VA examinations. 

Regarding the issue of entitlement to an increased evaluation for fecal incontinence, the Veteran was last afforded a VA examination in November 2012.  However, the Veteran's statements and subsequent VA medical records suggest that the November 2012 VA examination report may not reflect the current severity of his disability.  In this regard, a September 2014 VA spine examination noted that the Veteran had no other neurological abnormalities or findings related to the spine, such as bowel problems.  However, in March 2016, the Veteran reported that he was receiving advanced treatment due to his deteriorating conditions.  Therefore, the Board finds that a VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected fecal incontinence.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994

Regarding the claim for service connection for erectile dysfunction, the Board finds that a remand is necessary to obtain an additional VA medical opinion.  The Veteran was afforded a VA examination in November 2011 during which he was diagnosed with erectile dysfunction and chronic epididymitis.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, he explained that there was no definitive association in the medical record between erectile dysfunction and infertility.  The examiner further stated that the etiology of the erectile dysfunction was more likely than not related to the chronic pain syndrome secondary to the lumbar spine condition.  However, the examiner provided insufficient rationale.  In particular, the examiner did not reconcile his opinion with the May 2011 VA spine examination that noted the Veteran's report that he did not experience erectile dysfunction in relation to his spine condition.  Therefore, a remand is required to obtain a fully adequate VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In addition, the Board notes that the Veteran has reported that he also received treatment for his back disorder and radiculopathy at the Eisenhower Army Medical Center from 2008 to 2014.  See, e.g., September 2014 and October 2014 authorizations for release of information.  However, there are no medical records dated since 2010 from that facility associated with the claims file.  The Board notes that the AOJ attempted to obtain records from the Eisenhower Army Medical Center in September 2014 and November 2014; however, the September 2014 request pertained solely to employment information.  Therefore, the AOJ should attempt to obtain any outstanding medical records that may be available.      

Furthermore, the record reflects that the AOJ attempted to obtain records from the Social Security Administration (SSA) and received a negative response.  However, there is no indication that the AOJ provided the Veteran proper notice regarding the inability to obtain such records.  Therefore, a remand is required.  38 C.F.R. § 3.159(e).  

Lastly, the Board notes that additional VA medical records have been associated with the claims file since the January 2014 statement of the case.  Although the Veteran's substantive appeal was filed after February 2, 2013, these records were obtained by VA rather than the Veteran.  Therefore, there is no automatic waiver of AOJ review.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his erectile dysfunction, spine disorder with right lower extremity radiculopathy, recurrent right ankle sprain, right knee medial collateral ligament strain, and fecal incontinence that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Charlie Norwood VAMC dated from October 2014 to the present.  

2.  The AOJ should request any medical records from the Dwight D. Eisenhower Army Medical Center dated from 2010 to the present.  

3.  The AOJ should notify the Veteran of the inability to obtain records from the Social Security Administration (SSA), in accordance with 38 C.F.R. § 3.159(e).   

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected spine disability with radiculopathy of the right lower extremity.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The examiner should state whether there is any form of ankylosis.  He or she should also state the total duration of any incapacitating episodes over the past 12 months.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  

In addition, the examiner should identify and describe all neurological manifestations of the service-connected back disability, to include any radiculopathy of the right lower extremity.   

If any previously noted neurological manifestations of the service-connected back disability are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right knee medial collateral ligament strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should provide the range of motion in degrees and test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or the symptomatic removal of semilunar cartilage. He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether the Veteran has any impairment of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected recurrent right ankle sprain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected right ankle disability.  In particular, the examiner should provide the range of motion in degrees and test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left ankles.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also indicate whether there is any ankylosis; malunion of the os calcis or astragalus; or, evidence of an astragalectomy.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected fecal incontinence.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected fecal incontinence.  In particular, the examiner should state whether the Veteran has constant slight or occasional moderate leakage.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

8.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any erectile dysfunction that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has erectile dysfunction that manifested in or is otherwise causally or etiologically related to his military service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current erectile dysfunction was either caused by or permanently aggravated by the Veteran's service-connected back disability.  

In rendering his or her opinion, the examiner should consider the following: 1) the September 2006 clinical record that noted an assessment of male infertility;
2) the Veteran's lay statements regarding his symptoms of erectile dysfunction (see, e.g. March 2010 VA examination; February 2011 claim; April 2011 statement in support of claim; and November 2012 VA examination); 3) the December 2012 VA primary care record that that the Veteran reported his recurrent epididymitis worsened after a lot of sexual activity; and 4) the VA examination findings and opinions of record, including the March 2010, May 2011, and November 2012 VA examinations.  

9.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be noted whether any notice that was sent was returned as undeliverable.

10.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

11.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be reviewed by the AOJ on the basis of additional evidence. 

The AOJ should consider whether all manifestations of the Veteran's back disability are appropriately rated, to include whether a separate evaluation is warranted for any radiculopathy of the right lower extremity.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


